Title: Thomas Jefferson to William Short, 31 October 1819
From: Jefferson, Thomas
To: Short, William


						
							Dear Sir
							
								Monticello
								Oct. 31. 19.
							
						
						Your favor of the 21st is recieved. my late illness, in which you are so kind as to feel an interest was produced by a spasmodic stricture of the ilium, which came upon me on the 7th inst. the crisis was short, passed over favorably on the 4th day, and I should soon have been well but that a dose of calomel & Jalap, in which were only 8. or 9. grains of the former brought on a salivation. of this however nothing now remains but a little soreness of the mouth. I have been able to get on horseback for 3. or 4. days past.
						As you say of yourself, I too am an Epicurean. I consider the genuine (not the imputed) doctrines of Epicurus as containing every thing rational in moral philosophy which Greece & Rome have left us. Epictetus indeed has given us what was good of the Stoics; all beyond, of their doctrines dogmas, being hypocrisy and grimace. their great crime was in their calumnies of Epicurus and misrepresentations of his doctrines: in which we lament to see the candid character of Cicero engaging as an accomplice. the merit of his philosophy is in the beauties of his style. diffuse, vapid, rhetorical, but enchanting. his prototype Plato, eloquent as himself, dealing out mysticisms incomprehensible to the human mind, has been deified by certain sects usurping the name of Christians; because, in his foggy conceptions, they found a basis of impenetrable darkness whereon to rear fabrications as delirious, of their own invention. these they fathered blasphemously on him whom they claimed as their founder, but who would disclaim them with the indignation which their caricatures of his religion so justly excite. of Socrates we have nothing genuine but in the Memorabilia of Xenophon. for Plato makes him one of his Collocutors merely to cover his own whimsies under the mantle of his name; a liberty of which we are told Socrates himself complained. Seneca is indeed a fine moralist, disfiguring his work at times with some Stoicisms, and  affecting too much of antithesis and point, yet giving us on the whole a great deal of sound and practical morality. but the greatest of all the Reformers of the depraved religion of his own country, was Jesus of Nazareth. abstracting what is really his from the rubbish in which it is buried, easily distinguished by it’s lustre from the dross of his biographers, and as separable from that as the diamond from the dung hill, we have the outlines of a system of the most sublime morality which has ever fallen from the lips of man: outlines which it is lamentable he did not live to fill up. Epictetus & Epicurus give us laws for the governing ourselves, Jesus a supplement of the duties & charities we owe to others. the establishment of the innocent and genuine character of this great benevolent Moralist, and the rescuing it from the imputation of imposture, which has resulted from misconstructions of his words by his pretended votaries, artificial systems,*
   Footnote added by TJ to PoC: *e.g. the immaculate conception of Jesus, his deification, the creation of the world by him, his miraculous powers, his resurrection & visible ascension, his corporeal presence in the Eucharist, the Trinity, original sin, atonement, regeneration election, orders of Hierarchy Etc.
 invented by Ultra-Christian sects, unauthorised by a single word ever uttered by him is a most desirable object, and one to which Priestly has succesfully devoted his labors and learning. it would in time, it is to be hoped, effect a quiet euthanasia of the heresies of bigotry and fanaticism which have so long triumphed over human reason, and so generally & deeply afflicted mankind. but this work is to be begun by winnowing the grain from the chaff of the historians of his life. I have sometimes thought of translating Epictetus (for he has never been tolerably translated into English) of adding the genuine doctrines of Epicurus from the Syntagma of Gassendi, and an Abstract from the Evangelists of whatever has the stamp of the eloquence and fine imagination of Jesus. the last I attempted too hastily some 12. or 15. years ago. it was the work of 2. or 3. nights only at Washington, after getting thro’ the evening task of reading the letters and papers of the day.—but with one foot in the grave, these are now idle projects for me. my business is to beguile the wearisomness of declining life, as I endeavor to do, by the delights of classical reading and of Mathematical truths, and by the consolations of a sound philosophy, equally indifferent to hope & fear.
						I take the liberty of observing that you are not a true disciple of our master Epicurus, in indulging the indolence to which you say you are yielding. one of his canons, you know, was that ‘that indulgence which prevents a greater pleasure, or produces a greater pain, is to be avoided.’ your love of repose will lead, in it’s progress, to a suspension of healthy exercise, a relaxation of mind, an indifference to every thing around you, and finally to a debility of body and hebetude of mind, the farthest of all things from the happiness which the well regulated indulgences of Epicurus ensure. fortitude, you know, is one of his four cardinal virtues. that teaches us to meet and surmount difficulties; not to fly from them, like cowards. and to fly too in vain, for they will meet and arrest us at every turn of our road. weigh this matter well; brace yourself up; take a seat with Correa, and come and see the finest portion of your country which, if you have not forgotten, you still do not know, because it is no longer the same as when you knew it. it will add much to the happiness of my recovery to be able to recieve Correa and yourself, and to prove the estimation in which I hold you both. come too and see our incipient University, which has advanced with great activity this year. by the end of the next we shall have elegant accomodations for 7. professors, & the year following the professors themselves. no secondary character will be recieved among them. either the ablest which America or Europe can furnish, or none at all. they will give us the selected society of a great city separated from the dissipations and levities of it’s ephemeral insects.
						I am glad the bust of Condorcet has been saved and so well placed. his genius should be before us;  while the lamentable, but singular act of ingratitude, which tarnished his latter days, may be thrown behind us.
						I will place under this a Syllabus of the doctrines of Epicurus, somewhat in the lapidary style, which I wrote some 20. years ago. a like one of the philosophy of Jesus, of nearly the same age, is too long to be copied.
						Vale, et tibi persuade carissimum te esse mihi.
						
							
								Th: Jefferson
							
						
					